107 F.3d 866
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gail HILL, Mrs.;  Thomas Hill, Mr., Plaintiffs-Appellants,v.Bechtel CORPORATION, Defendant-Appellee,andWheelabrator Engineered Systems, Incorporated, Defendant.
No. 96-1551.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 29, 1997.Decided Feb. 28, 1997.

Paul Anthony Weykamp, LAW OFFICE OF PETER T. NICHOLL, Baltimore, MD, for Appellants.
William Haines Owens, OWENS & ROBERTSON, P.A., Baltimore, MD, for Appellee.
ON BRIEF:  Rodger O. Robertson, OWENS & ROBERTSON, P.A., Baltimore, MD, for Appellee.
Before WILKINSON, Chief Judge, ERVIN, Circuit Judge, and HILTON, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Gail Hill and her husband Thomas Hill sued Bechtel Corporation for severe injuries sustained by Gail when her left arm became entangled in a conveyer belt at the Eastalco aluminum plant in Frederick County, Maryland.  The Hills alleged that Bechtel had negligently designed, constructed, and installed the conveyer belt at the Eastalco plant in 1969.  Bechtel sought summary judgment, arguing that the Hills' claims were time-barred by Maryland's Statute of Repose, Md.Code Ann., Cts. & Jud.  Proc., § 5-108.


2
The district court granted summary judgment in favor of Bechtel on the ground that the conveyer belt fell within the terms of section 5-108 because it was an "improvement to real property."   The Hills appeal this ruling, arguing that the judge erred in granting summary judgment.  Our review of the record and the appropriate legal standards in this case persuades us that the ruling of the district court was correct.  We therefore affirm the judgment on the reasoning set forth in the district court's careful memorandum opinion.  Hill v. Bechtel Corp., C.A. No. AMD 95-1891 (D.Md. March 27, 1996).

AFFIRMED